Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, of Group I, claims 1-5 and 10 in the reply filed on September 23rd, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Group II, claims 6-9 have been withdrawn from consideration.  Claims 1-10 are pending.
Action on merits of Group I, claims 1-5 and 10 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31st, 2020 has been considered by the examiner.

Drawings
The drawings filed on 11/21/2019 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites: “A display device, wherein the display device comprises the array substrate in claim 1”. The intended use of the array substrate of claim 1 in a display device fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Song (US 2017/0213878, hereinafter as Song ‘878).
Regarding Claim 1, Song ‘878 teaches an array substrate, comprising: 
a light-emitting region (Fig. 1, (2); [0031]); 
a non-light-emitting region surrounding the light-emitting region (3 and 4; [0031]); 
a substrate (see para. [0031]); and 
a pixel defining layer (6; [0032]) disposed on the substrate, the pixel defining layer comprising an opening and a retaining wall surrounding the opening, the retaining wall corresponding to the non-light-emitting region (see Figs. 1 and 2), and the opening corresponding to the light-emitting region; wherein a groove (7; [0034]) is disposed on a side of the retaining wall between two neighboring openings away from the substrate.  

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song ‘878 as applied to claim 1 above, and further in view of Kawamura (US 2013/0099221, hereinafter as Kawa ‘221).
Regarding Claim 2, Song ‘878 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a shape of the side of the retaining wall away from the substrate is one of a convex curve shape, a convex cone shape, or a convex rhombus shape; and the groove is disposed in middle of the side of the retaining wall away from the substrate”.  
However, Kawa ‘221 teaches a shape of the side of the retaining wall (Fig. 23, (13L); [0012]) away from the substrate is one of a convex curve shape, a convex cone shape, or a convex rhombus shape; and the groove is disposed in middle of the side of the retaining wall away from the substrate (see Fig. 23, para. [0023]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Song ‘878 by having a convex curve shape, a convex cone shape, or a convex rhombus shape of the side of the retaining wall in order to 

	Furthermore, it has been held to be within the general skill of a worker in the art to select a convex curve shape, a convex cone shape, or a convex rhombus shape of the side of the retaining wall on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding Claim 3, Song ‘878 teaches an opening width of the groove ranges from 20 to 50 microns (see para. [0034]).  
Kawa ‘221 teaches an opening depth of the groove ranges from 0.5 to 1 micron (see para. [0160]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the opening width of the groove ranges from 20 to 50 microns, and an opening depth of the groove ranges from 0.5 to 1 micron on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 4, Kawa ‘221 teaches a pixel layer is disposed in any one of the openings, and the pixel layer comprises a red pixel layer, a green pixel layer, and a blue pixel layer (see para. [0094]).  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding Claim 5, Song ‘878 teaches a material of the pixel defining layer is a hydrophobic material (see para. [0009]).
Furthermore, it has been held to be within the general skill of a worker in the art to select
the hydrophobic and oleophobic material for the pixel defining layer material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yukinobu (US 2007/0079869 A1)			
Harada et al. (US 2006/0033080 A1)
Kanbe et al. (US 2005/0156148 A1)		
Seki et al. (US 2004/0144975 A1)
Redecker et al. (US 2004/0079940 A1)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829